DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first base and the second base of the active and passive device of a set of devices, a corresponding base, a corresponding axis, a corresponding opening, a corresponding arm, as recited in clam 1, are not illustrated in any of the drawings. A corresponding holder body, a corresponding base, a corresponding first pair of axes, a second pair, and a corresponding bottom side in claim 3 are not illustrated in any of the drawings. A corresponding pair of ends from a first pair of ends that includes the first and second ends of the first base and a second pair of ends that includes the first and second ends of the second base as recited in claim 8, last sentence are not illustrated in any of the drawings. These claimed features are further described in the 112 (b) rejection below.  These features claimed must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Objections
Claim 1, 3 and 4 are objected to because of the following informalities:  
In claim 1, line 6, please insert the term “holder body” after the last “the” at the end of the line.  
In claim 3, section 3b), line 3, please delete the term “the opening”.
In claim 3, section 3c, line 4, please insert the term “of the arms” after the term “corresponding end of the first and third ends.”
In claim 4, line 3, insert the term “first” before the term “arm”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter   

In claim 2, line 4, it is unclear whether the term “a corresponding base of the first and second base” refers to “a third (new) corresponding base” or the term “corresponding base” refers to the first or second base, and the specification does not define this term. For purposes of examination, the examiner has interpreted the term “corresponding base” as referring to the first base or the second base.
In claim 2, line 7, it is unclear whether the term “a corresponding axis of the first and third axes” refers to  “a (new) corresponding axis” or the term “corresponding axis” refers to the first axis or the third axis, and the specification does not define this term. For purposes of examination, the examiner has interpreted the term “a corresponding axis” as referring to the first or the third axis.
In claim 2, line 9 , it is unclear whether the term “a corresponding opening, from the first and second opening” refers to “a (new) corresponding opening” or the term “corresponding opening” refers to the first or the second opening, and the specification does not define this term.  For purposes of examination, the examiner will interpret the term “a corresponding opening” as referring to the first or the second opening.
In claim 2, first line of 2b), it is unclear whether the term “a corresponding arm of the first and second arms” refers to “a (new) corresponding arm” or the term “corresponding arm” refers to the first  or the second arm, and the specification does not define this term.  For purposes of examination, the examiner will interpret the term “a correspond arm” as referring to the first or the second arm.
In claim 3, line 4, it is unclear whether the term “corresponding holder body of the first and second holder bodies” is a “a (new) corresponding holder body” or the term “corresponding holder body” refers to the first or the second holder bodies, and the specification does not define this term.  
 In claim 3, line 5, it is unclear whether the term “a corresponding base of the first and second bases” refers to “a (new) corresponding base” or the term “corresponding base” refers to the first or the second base, and the specification does not define this term.  For purposes of examination, the examiner will interpret the term “a corresponding base” as referring to the first or the second base.
In claim 3, line 7, it is unclear whether the term “a corresponding pair of axes of a first pair including the first and second axes and a second pair including the third and fourth axes” is referring to “a (new) corresponding pair of axes” or the term “corresponding pair of axes” refers to the first pair or the second pair of axes, and the specification does not define the term.  For purposes of examination, the examiner will interpret the term “a corresponding pair of axes” as referring to the first pair or the second pair of axes.
In claim 3, line 15, it is unclear whether the term “a corresponding bottom side of the first and second bottom sides” refers to “a (new) corresponding bottom side” or the term “corresponding bottom side” refers to the first bottom side or the second bottom side, and the specification does not define the term. For purposes of examination, the examiner will interpret the term “corresponding bottom side” as referring to the first bottom side or the second bottom side.
In claim 8, last sentence, it is unclear whether the term “”a corresponding pair of ends from a first pair of ends that includes the first and second ends of the first base and a second pair of ends that includes the first and second ends of the second base” refers to “a (new) corresponding pair of ends” or the term “a corresponding pair of ends” refers to the first pair of ends or to the second pair of ends, and the specification does not define this term.  For purposes of examination, the examiner will interpret the term “a corresponding pair of ends” as referring to the first pair of ends or to the second pair of ends.
Claim 9 is rejected because it depends from claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lorch (US 2015/0088099), in view of Eaton (WO 2014/081570 A1).  A Wikipedia definition of the term “Cuboid” is provided as evidence.

an active device (nasal locator 58; para [0026]-[0032]; Figs. 2-5) comprising: a first base (concave abutment 70 for the nasal locator 58; para [0026]-[0032]; Figs. 2-5) with a first top side (top sides of concave abutment 70; para [0031]-[0032]; Fig. 2-5) and a first bottom side (bottom sides of concave abutment 70; Fig. 2-5), the first base (concave abutment 70 for the nasal locator 58; para [0026]-[0032]; Figs. 2-5) having a first end of the first base (second inside member 78; para [0031]-[0032]; Fig. 2-5)  and a second end of the first base (second outside member 80; para [0031]-[0032]; Fig. 2-5), 
a first holder body (left portion of holder 38; para [0026]; Figs. 2)  having a first side of the first holder body (top side of holder 38; para [0026]; Figs. 2-5)  and a second side of the first holder (bottom side of holder 38; para [0026]; Figs 2-5)  and a first opening (hole 44 on the left portion of the holder 38 is the first opening, para [0026]; Fig. 4)  formed there through along a first axis from the first side (axis going through top side of holder 38, the first axis; para [0026]; Figs. 2-5) of the first holder body (left portion of holder 38; para [0026]; Figs. 2) to the second side (bottom side of left portion of holder 38; para [0026]; Figs 2-5) of the first holder body (left portion of holder 38; para [0026]; Figs. 2-5), the first opening being sized to retain the dispenser (eye drop bottle 16; para [0025]; Fig. 2)  having a nozzle (dispensing tip 36; para [0025]; Fig. 2), 
a first arm (leg 66; para [0031]-[0032]; Fig. 2-5) elongated along a second axis (Fig. 2-5 showing second leg 66 being elongated along an axis, the second axis), the first arm (leg 66; para [0031]-[0032]; Fig. 5) having a first end of the first arm affixed to the first holder body (Fig. 2 illustrates the first arm, leg 66, is affixed to the holder body 38 at the first end)  and a second end of the first arm  (the first arm, leg 66, is attached to the base at the second end; para [0031]-[0032]; Fig. 2) affixed to the first base 
and 
a passive device (nasal locator 56; para [0026]), comprising: 
a second base (concave abutment 68 for the locator 56; para [0026]-[0032]; Fig. 2-5) with a second top side (top sides of first concave abutment 68; para [0031]-[0032]; Fig. 2-5) and a second bottom side (bottom sides of first concave abutment 68; Fig. 5), the second base (concave abutment 68 for the locator 56; para [0026]-[0032]; Fig. 2-5) a first end of the second base (first inside member 72 of concave abutment 68; para [0026]-[0032]; Fig. 2-5) and a second end of the second base (first outside member 74 of concave abutment 68; para [0026]-[0032]; Fig. 2-5); 
a second holder body (right portion of holder 38; para [0026]; Figs. 2) having and a second opening (hole 44 on the right side of holder 38, para [0026]; Fig. 2) formed there through (as shown in Fig. 4) along a third axis (bottle support axis 46 is the third axis; para [0026]; Fig. 4) from the first side (top side of holder 38, fig. 1) to the second side (bottom side of right side of holder 38), the opening (hole 44, Fig. 2) being sized to retain the dispenser (eye drop bottle 16; para [0025]; Fig. 2), 
a second arm (leg 64; para [0031]-[0032]; Fig. 2-5) elongated along a fourth axis (Fig. 2-5 showing each first leg 64 being elongated along an axis, the fourth axis), the second arm (leg 64, second leg 66; para [0031]-[0032]; Fig. 2-5) having a third end affixed to the second holder body (Fig. 2 illustrates the first leg 64 affixed to the holder body 38 at the third end) and a 
and wherein the active device (first nasal locator 58; para [0026]; Figs. 2-5) and the passive device (second nasal locator 56; para [0026]) are spatially disconnected from one another (Fig. 2 
Lorch fails to explicitly discloses: 1) wherein the active device (nasal locator 58; para [0026]; Figs. 2-5) further comprises, at the first arm (leg 66; para [0031]-[0032]; Fig. 2-5), a data-recording unit containing an optical system with a field-of-view (FOV) defined to cover and include a tip of the nozzle (dispensing tip 36; para [0025]; Fig. 2) when the dispenser (eye drop bottle 16; para [0025]; Fig. 2) is retained at the first opening (hole 44 on the left of holder 38, para [0026]; Fig. 4); and 2)  wherein the active device (nasal locator 58; para [0026]; Figs. 2-5)  further comprises, at the first arm (leg 66; para [0031]-[0032]; Fig. 5), a data-recording unit containing an optical system with a field of view (FOV) defined to cover and include a tip of the nozzle (dispensing tip 36; para [0025]; Fig. 2) when the dispenser (eye drop bottle 16; para [0025]; Fig. 2) is retained at the first opening (hole 44 on the left of holder 38, para [0026]; Fig. 2-5), wherein the passive device (nasal locator 56; para [0026]) is devoid of any data-recording unit.
In a similar art, Eaton teaches systems for monitoring medical eye drop delivery (Title; para. 0002) and teaches wherein an active device (embodiment 100, para [0031]; fig. IB, the embodiments 100, 500 are referred to as Eye-Drop Application Monitor (EDAM) and are shown in cooperation with a container 110 filled with eye drops, para. 0033) further comprises, at its arm (second frame element 102; para [0031]; Fig. 1A-1B, and 2), a data-recording unit (camera 106) containing an optical system (at camera 106, para [0033]-[0036]; fig. IB, a camera 106 that is optionally equipped with a micro-optical system including a lens, para. 0034) with a field-of-view (FOV) (the position of the video camera and lens are generally such that the tip of the drop bottle is within the field of view of the video image, para. 0034) defined to cover and include a tip (at nozzle 110a) of a nozzle (nozzle 110a; para [0034]; Fig. 3), when a dispenser (container 110) is retained at an opening (inside clasp 112; illustrated in Fig.3; the first 
In addition, the data recording unit 106 is further attached to a second frame element 102 that is attached to an arm 111 by a hinge 103 as illustrated in Fig. 1B. The data recording unit may be attached to either the first arm (leg 66; para [0031]-[0032]; Fig. 2-5) or the second arm (leg 64; para [0031]-[0032]; Fig. 2-5) of the present invention as illustrated in Fig. 1B for the purpose of better enabling physicians to have a direct understanding of a patient’s drug regimen.  If the data recording unit 106 is placed on the first arm (leg 66; para [0031]-[0032]; Fig. 2-5) of the active device (first nasal locator 58; para [0026]; Figs. 2-5), then the second arm (leg 64; para [0031]-[0032]; Fig. 2-5) of the passive device (nasal locator 56; para [0026]; Fig. 2-5) would be devoid of a data recording unit 106.   It would have been obvious to try placing the data recording unit 106 of Eaton on one of the arms, legs of Lorch (such as the first arm, leg 66, of the active device, nasal locator 58), choosing from a finite number of identified, predictable solutions (placing the camera on the first or second arm [leg] of Lorch, with a reasonable expectation of success of recording eye drop data as taught by Eaton.  MPEP 2141, Section III, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Lorch such that: 1) wherein the active device further comprises, at the first arm, a data-recording unit containing an optical system with a field-of-view (FOV) defined to cover and include a tip of the nozzle when the dispenser is retained at the first opening; and 2)  wherein the active device further comprises, at the first arm, a data-recording unit containing an optical system with a field of view (FOV) defined to cover and include a tip of the nozzle when the dispenser is retained at the first opening, wherein the passive device is 

Regarding Claim 2, modified Lorch discloses the set of devices according to claim 1, wherein one or more of the following conditions is satisfied: 
2a) wherein, for every device in the set: 
a corresponding base, of the first (concave abutment 70 for the second nasal locator 58; para [0032]; Figs. 2-5) and second base (concave abutment 68 for the first locator 56; para [0031]; Figs. 2-5) is arcuately shaped (para [0031] teaches the first abutment 68 (base) is formed by a first inside 72 and first outside 74 members having generally short bar shapes that intersect at a first apex point 76 to establish the inverted “v” shape; Fig. 3 illustrates the same for the corresponding base concave abutment 70) and dimensioned to fit above and in contact with a user's nose bridge (as illustrated in Fig. 1); 
such device is dimensioned such that, when the base is on a user's nose bridge, a corresponding axis of the first and third axes, passes through or around an eye of the user (as illustrated in Fig. 1 when the base, first abutment 68 or second abutment 70, is placed on the nose of the user the bottle support axis 46, corresponding to the first and third axes, passes through the eye); and 
a corresponding opening, from the first (hole 44 on the left portion of the holder 38 is the first opening, para [0026]; Fig. 4) and second openings (hole 44 on the right side of holder 38, para [0026]; Fig. 4) has a cross-section in a plane transverse to the corresponding axis of the first (axis going through top side of holder 38, the first axis; para [0026]; Figs. 2-5) and the third axes (bottle support axis 46 is the third axis; para [0026]; Fig. 4; the transvers plane is explained below), the cross-section being one of 
(i) a rectangular cross-section (collar 40; para [0026]; Fig. 4) and (ii) as a cross-section in which the corresponding opening defines a curve (para [0026] states” Perhaps best shown in Fig. 4, the collar 40 [rectangular shape] includes a hole 44 centered along a bottle support axis 46.  The bottle support 
2b) wherein at least one of a length of a corresponding arm of the first (leg 66; para [0031]-[0032]; Fig. 5) and second arms (leg 64; para [0031]-[0032]; Fig. 5) and an inclination of the corresponding arm with respect to the corresponding base is adjustable to position the corresponding axis to pass through or around an area of a user's eye once the corresponding base is disposed on a user's nose bridge (Fig. 1 illustrates the arm and base is adjustable when placed on the user to position the axis to pass through or around an area of a user’s eye once the base is disposed on a user’s nose bridge); 
2c) the second axis (Fig. 5 showing second leg 66 being elongated along an axis, the second axis) is inclined (as shown in fig. 5) with respect to the first axis (axis going through top side of holder 38, the first axis; para [0026]; Figs. 2-5; para [0031] states the legs, arms, are predominately axially from a first side edge 60 for the collar teaching there is at least a partial leg incline).

Regarding Claim 3, dependent from claim 1, modified Lorch discloses the claim limitation wherein one or more of the following is satisfied: 
3a) at least one device in the set comprises a wing portion (the Lorch device as modified by Eaton includes a first arm comprising a wing. The wing is the structure of Eaton including the data recording unit 106  attached to a second frame element 102 that is attached to an arm 111 by a hinge 103 as illustrated in Fig. 1B Eaton, which is attached to the first arm, leg 66, of Lorsch between the base and the holder body.) affixed to a corresponding arm of the first (leg 66; para [0031]-[0032]; Fig. 5) and second arms (leg 64; para [0031]-[0032]; Fig. 5) at a point between a corresponding holder body of the first (left portion of holder 38; para [0026]; Figs. 2-5)and second holder bodies (right portion of holder ) and second bases (first concave abutment 68 for the first locator 56; para [0031]; Figs. 2-5) and extending from a corresponding arm of the first (second leg 66; para [0031]-[0032]; Fig. 5) and second arms (first leg 64; para [0031]-[0032]; Fig. 5) along an axis that is transverse to a reference plane, the reference plane containing a corresponding pair of axes of a first pair including the first (axis going through top side of holder 38, the first axis; para [0026]; Figs. 2-5) and second axes (Fig. 5 showing second leg 66 being elongated along an axis, the second axis) and a second pair including the third (bottle support axis 46 is the third axis; para [0026]; Fig. 4) and fourth axes (fig. 5 showing each first leg 64 being elongated along an axis, the fourth axis); and
3b) for each device in the set, the corresponding base is curved in a plane containing a corresponding axis of the first (axis going through top side of holder 38, the first axis; para [0026]; Figs. 2-5) and third axes (bottle support axis 46 is the third axis; para [0026]; Fig. 4), while a cross-section of a corresponding opening of the first (hole 44 on the left portion of the holder 38 is the first opening, para [0026]; Fig. 2) and second openings (hole 44 on the right side of holder 38, para [0026]; Fig. 4) the opening, defined in a plane perpendicular to the corresponding axis of the first (axis going through top side of holder 38, the first axis; para [0026]; Figs. 2-5) and third axes (bottle support axis 46 is the third axis; para [0026]; Fig. 4), has one of (a) a curvature in a plane perpendicular an axis of a bore formed through a corresponding holder body of the first (left portion of holder 38; para [0026]; Figs. 2) and second holder bodies (right portion of holder 38; para [0026]; Figs. 2; the perpendicular plane is described below), and (b) a closed perimeter (Fig. 2 illustrates the opening has a closed perimeter); and 
3c) wherein for each device in a set a corresponding bottom side of the first (bottom side of left portion of holder 38 is the first bottom side; para [0026]; Figs 2-5) and second bottom sides (bottom side of right side of holder 38 is the second bottom side) is curved with a center of curvature located in a plane containing the corresponding pair of axes, the center of curvature being separated from a 
3d) wherein the corresponding holding body (holder 38; para [0026]; Fig. 2) is a cuboid (Fig. 2 illustrates holder 38 is a cuboid and para [0026] states “According to one illustrated method, the bottle 16 is secured in the holder 38 via a collar 40 and grip 42 features. In this specific example, the collar 40 has a four-cornered plate shape and each corner is formed with a generous round-over to provide a smooth, comfortable tactile feel when handled.” A cuboid is defined by Wikipedia as a convex polyhedron bounded by six quadrilateral faces.  A picture of a rectangular cuboid is illustrated and is similar to holder 38.).
Alternatively, regarding part of the claim limitation of 3c) above, if it is determined that Lorch does not specifically disclose the claim limitation “the center of curvature being separated from a corresponding end of the first and third ends by a distance exceeding a length of the corresponding arm”, then para [0034] teaches there is a relatively large gap between the leg 64 and leg 66  designed to facilitate installation/removal of the bottle cap when the bottle remains securely held in the apparatus.  Para [0034] states “Not only does this open gap allow placement of the bottle cap back on the bottle 16 while in the apparatus 10, it is also open enough of a space that the fingers will have room to take the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Lorch such that the center of curvature being separated from a corresponding end of the first and third ends by a distance exceeding a length of the corresponding arm as suggested by Lorch so that a large bottle may be placed in the device and fingers are able to enter the device to remove the top of the bottle.
 

Regarding Claim 4, modified Lorch discloses the set of devices according to claim 1, wherein a structural configuration (as shown in fig.1) of the active device (nasal locator 58; para [0026]; Fig. 2-5) and a structural configuration (as shown in fig. 1) of the passive delivery device (nasal locator 56; para [0026], Fig. 2-5) are substantially the same (as shown in fig. 1).  
Lorch fails to explicitly disclose the claim limitation with an exception of the data-recording unit being present at the arm (leg 66; para [0031]-[0032]; Fig. 2-5) of the active device (nasal locator 58; para [0026]; Fig. 2-5).
As described in claim 1, Eaton teaches systems for monitoring medical drops (Title; para. 0002) and teaches wherein a structural configuration (as shown in fig. IB) is with an exception of a data-recording unit (camera 106) present at an arm (second frame element 102; para [0031]; Fig. 2) of an active device ((embodiment 100, para [0031]; Fig. IB, para [0031] teaches the embodiments 100, 500 are referred to as Eye-Drop Application Monitor (EDAM) and are shown in cooperation with a container 110 filled with eye drops.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Lorch such that the 

Regarding Claim 5, dependent from claim 1, Lorch discloses the claim limitation of a set of devices.
Lorch fails to explicitly disclose wherein the active device further comprises one or more of 
5a) a programmable computer-readable processor in operable cooperation with tangible non-transient storage medium, the processor configured to acquire optical data that have been collected by the data-recording unit and that represent a scene at a target region; and 
5b) a sensor system configured to wirelessly communicate with a programmable electronic circuitry to produce a record of time schedule of actual use of the active device that has been equipped with the dispenser, for drop delivery into the target region. 
In a similar art, Eaton teaches systems for monitoring medical drops (para. 0002) and teaches wherein an active device (embodiment 100, Fig. 1A-IB) further comprises one or more of:
 a programmable computer-readable processor (at base unit 104; para [0033]; Fig. IB; para [0033] teaches a base unit 104, configured as a holder for... auxiliary hardware [such as electronic circuitry and/or programmable processor and/or tangible storage medium] are required for operation of the embodiment 100) in operable cooperation with tangible non-transient storage medium (at base unit 104, para [0035]; fig. IB, para [0033] teaches a base unit 104, configured as a holder for. .. auxiliary hardware such as electronic circuitry and/or programmable processor and/or tangible storage medium required for operation of the embodiment 100, para. 0035), the processor (at base unit 104) configured to acquire (through electrically conductive member 108; para [0035]; Fig. 1B illustrates the conductive member 108 is connected to the base unit 104 where the processor is located and the camera 106) 
a sensor system (camera 106; para [0035]; Fig 1A-1B)  configured to wirelessly communicate (para [0033] teaches the device may transfer captured images wirelessly or via a wired connection.) with a programmable electronic circuitry to produce a record of time schedule of actual use of the active device, that has been equipped with the dispenser, for drop delivery into the target region (Para [0013] states “Such code, when executed by the electronic data-processing circuitry, causes said circuitry to record a series of image frames, each frame representing a corresponding position of said drop in said space; and generate an identifier of said spatial and temporal characteristics based at least on a correlation figure of merit calculated in reference to an image frame and a template containing an image of the tip.”  An embodiment of the process is illustrate in Figure 13).
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Lorch so that the active device includes a programmable computer-readable processor and sensor system of Eaton for the purpose of better enabling physicians to have a direct understanding of a patient's drug regimen adherence as taught in para [0038] of Eaton.

Regarding Claim 6, dependent from claim 1, Lorch fails to explicitly disclose wherein an optical axis of the optical system intersects the first axis at a target region.
In a similar art, Eaton teaches systems for monitoring medical drop delivery (Title; para [0002]; Eaton teaches wherein an optical axis (axis of camera 106, Fig. 1B) of an optical system (camera 106; Fig 1B illustrates the angle, a ̊, at which camera 106 is positioned from a target, the eye to receive drops as shown in Fig. 6) intersects a first axis (axis of container 110 or nozzle 110a) at a target region (the eye to receive drops as illustrated in Fig. 6).


Regarding Claim 7, dependent from claim 6, Lorch fails to explicitly disclose the claim limitation wherein the optical axis intersects the first axis at an acute angle, the acute angle being an internal angle of a triangle defined by the first axis, second axis, and optical axes.
In a similar art, Eaton teaches systems of monitoring the delivery of medical drops (Title; para. 0002) and teaches wherein an optical axis (axis of camera 106, Fig.1B) intersects a first axis (axis of container 110) at an acute angle (angle a, Fig. IB, para [0031] teaches the second frame component 102 is generally disposed at an angle a with respect to the first frame component 101, this angle a can range from about 60 to about 200 degrees), the acute angle (angle a; Fig. 1A and 1B)) being an internal angle of a triangle defined by the first axis (axis of container 110; Fig. 1A and 1B), a second axis (axis of second frame element 102), and optical axes (axis of camera 106).
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill to which the claimed invention pertains to modify Lorch with the teaching of Eaton wherein the optical axis intersects the first axis at an acute angle as describe above for the purpose of better providing a desired angle to an eye-drop application monitor as taught in para. [0031] of Eaton.

Regarding Claim 8, modified Lorch discloses the set of devices according to claim 1, 
region (at first eye 18, second eye 20, fig. 1) for delivery of a drop of the liquid contained in the dispenser (eye drop bottle 16) is defined in a plane that is parallel (as shown in fig. 1) to a plane passing through a corresponding pair of ends from a first pair of ends that includes the first (second inside member 78; para [0031]-[0032]; Fig. 5) and second ends (second outside member 80; para [0031]-[0032]; Fig. 2-5) of the first base (concave abutment 70 for the second nasal locator 58; para [0032]; Figs. 2-5) and a second pair of ends that includes the first (first inside member 72; para [0031]-[0032]; Fig. 2-5) and second ends (first outside member 74; para [0031]-[0032]; Fig. 2-5) of the second base (first concave abutment 68 for the first locator 56; para [0031]; Figs. 2-5). 
Lorch fails to explicitly disclose wherein the FOV is configured to cover and include the target region.
In a similar art, Eaton teaches systems of monitoring the delivery of medical drops (Title; para. 0002) and teaches wherein a FOV (para [0031] teaches the position of the video camera and lens are generally such that the tip of the drop bottle is within the field of view of the video image) is defined to cover and include a target region (the eyes of the user as illustrated in Fig. 6).
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify 
Regarding Claim 9, dependent from claim 8, Lorch discloses the claim limitation wherein the first axes (axis going through top side of holder 38, the first axis; para [0026]; Figs. 2-5) passes through the target region (first eye 18. second eye 20; Fig. 1).

Response to Arguments
Applicant's arguments filed January 3, 2022, (REPLY) have been fully considered but they are not persuasive. Applicant asserts on page 10-11, of the reply, that Lorch does not distinguish between the active device having a data-recording sub-system and a passive device not having a data-recording system.  As explained above, Lorch, modified by Eaton, comprises a data-recording sub-system on the active device, and not on the passive device, as claimed.  
Applicant asserts on pages 13-14, that the Lorch does not include two different devices.  As described above, the Lorch device, as modified by Eaton, includes two devices: 1) an active device with a data-recording system and 2) a passive device without a data-recording device.
Applicant is incorrect in asserting the examiner is finding Lorch inherently includes two devices.  The examiner is not asserting the active and passive device are inherent in Lorch.  The examiner is applying the teachings of Lorch and Eaton.  Lorch is modified by Eaton, as described above, and modified Lorch includes an active device with a data recording system. For all of these reasons, the rejections to claim 1, the only independent claim, are maintained.
Applicant has not provided arguments explaining why the dependent are patentable.  Consequently, the rejections to the dependent claims 2-9 are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/GREGORY J FEULNER/Examiner, Art Unit 3781         

/PHILIP R WIEST/Primary Examiner, Art Unit 3781